Citation Nr: 0120524	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected right knee injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right ankle 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to early July 
1969 and from late August 1969 to December 1987.

This appeal arises from an April 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that, in pertinent 
part, denied a claim for an increased evaluation for his 
service-connected right knee injury and denied service 
connection for a right ankle injury.  In that rating 
decision, the RO also denied service connection for chronic 
sinusitis, but the veteran has not appealed that issue.

In a January 2000 decision, the RO determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for hearing loss of the right ear.  The 
veteran has not appealed that decision.  The veteran had also 
attempted to appeal from a July 1997 decision that had denied 
service connection for tinnitus, but the RO informed him in 
February 2000 that the time limit had expired for appealing 
that claim.  These issues are not before the Board of 
Veterans' Appeals (Board).

The right ankle injury service connection claim is the 
subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's right knee injury disability 
rating claim has been obtained.

2.  VA examination in February 1999 noted ranges of motion of 
the veteran's right knee as 140 degrees of flexion and zero 
degrees of extension without pain.

3.  There was no radiographic evidence of arthritis of the 
right knee on examination in February 1999.


CONCLUSION OF LAW

A claim for an increased evaluation for a right knee injury, 
currently evaluated as 10 percent disabling, is denied.  38 
U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, §§ 3(a), 4 (2000) (codified at 38 U.S.C.A. §§ 5103A, 
5107 West Supp. 2001)); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran received a service connection award for a right 
knee disability (right anterior cruciate ligament tear with 
debridement) in September 1989.  In December 1995, the RO 
assigned a 10 percent rating for the right knee disability.

The veteran has submitted numerous medical records detailing 
various medical conditions and symptoms.  The Board will 
discuss the evidence that is relevant to the right knee 
disability rating claim.  

In August 1993, the veteran complained that his legs ached 
when standing and walking.  In September 1994, a private 
physician's examination showed no pathologic ligamentous 
laxity of the knees and intact neurovascular status.  There 
was effusion on the right knee, but no joint line tenderness.  
The X-ray revealed a normal right knee.  The impression was 
mild degenerative joint disease with meniscal tear of the 
right knee.

In connection with a previous claim for an increased rating, 
the veteran underwent a Department of Veterans Affairs (VA) 
examination in October 1995.  At that time, the veteran 
stated that his right knee would straighten, but not 
completely.  The knee hurt if he walked or stood for 
prolonged periods.  Sharp knee pain resulted when he turned 
sharply.  On objective examination, knee motion hurt some.  
There was some swelling after standing, and the right knee 
sometimes gave way.  However, there was no deformity.  Right 
knee flexion was to 130 degrees, and extension was full.  The 
attendant X-ray examination revealed a normal right knee.  

The veteran sought VA treatment in April 1997 for right knee 
pain that was present with activity.  He reported having 
increasing "arthritic" symptoms.  The physical examination 
revealed no effusion or localized tenderness.  The examiner 
recommended that the veteran continue taking Motrin.  

February 1998 VA progress notes indicate that there was no 
swelling of the veteran's right knee.  The impression was a 
history of a ruptured ligament of the right knee.  

In a March 1998 VA progress note, the veteran indicated that 
he had been having increasing pain for the past four months 
as well as occasional swelling, pain on prolonged standing, 
and stiffness after rest.  He wore a brace.  Range of motion 
of the right knee was full.  There was no effusion.  
Lachman's testing was 1-2+.  Pivoting was guarded.  There was 
mild mid-joint pain of the tibial osteophytes.  There was a 
question of medial meniscal tear.  An X-ray examination was 
recommended.  The radiographic examination demonstrated 
minimal posterior patellar degenerative lipping without 
compartment narrowing, effusion, or any acute process.  He 
also had extensive distal femoral artery and proximal tibial 
artery atherosclerosis.  The impression was minimal 
degenerative lipping and rather marked atherosclerosis for 
the veteran's age.  The disability was coded as a minor 
abnormality.  

In May 1998 correspondence, the veteran stated that his right 
knee condition had worsened and that he was now wearing a 
knee brace and experiencing giving out of the right knee.  He 
mentioned a possible knee replacement.  

According to a September 1998 private medical record, the 
veteran was wearing a right knee brace, and he indicated that 
he had been told to wear it full time or he would need a knee 
replacement.  He was, however, doing well on medications

The veteran's disability was reexamined in February 1999.  
The examining physician noted that the veteran had continued 
to have intermittent pain and stiffness in his right knee, 
worsened with prolonged weightbearing activity, since in-
service surgery in 1984.  The veteran denied swelling, but he 
did report occasional cracking sensations with certain 
bending and stooping activities.  The knee condition was not 
keeping him from doing any household chores, and he was 
capable of self-care.  With regard to his knee, he could 
stand and walk without limits on level surfaces.  He 
typically had some discomfort with prolonged stair/step 
climbing, and he had to avoid sudden movements.  However, he 
could exercise and participate in light running activities.  
He rarely had flare-ups of his knee condition because his 
right ankle was the most limiting to his activity.  He was 
able to function without problems in his job as a policeman.  
He had had no fevers, weight loss, skin rashes, or any other 
constitutional or systemic signs or symptoms.

On physical examination in February 1999, there were no gross 
abnormalities or leg length discrepancy.  There were well 
healed post surgical scars anteriorly.  There was no 
swelling, effusion, erythema, increased heat, drainage, or 
muscle atrophy.  Anterior and posterior drawer tests were 
negative, and there was no ligamentous instability.  Weight 
bearing was full, and McMurray's test was negative.  Range of 
motion was full and pain free as follows: flexion to 140 
degrees, extension to zero degrees.  There were no additional 
limitors of his range of motion.  The X-ray results of the 
right knee indicated that he had normal alignment and no 
fractures.  The diagnosis was right knee anterior cruciate 
ligament tear, post-operative, with ongoing discomfort, but 
currently with normal examination.  The examiner concluded 
that the veteran could take care of himself and perform all 
activities of daily living.  His knee condition posed no 
significant physical limitations, and his right knee X-rays 
showed no radiographic evidence of arthritis.  

II.  Analysis

The veteran's right knee injury is currently evaluated, for 
VA compensation purposes, under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257 (2000) of VA's Schedule for Rating 
Disabilities.  His currently assigned evaluation is 10 
percent.  A 20 percent rating is available under DC 5257 for 
other impairment of the knee where recurrent subluxation or 
lateral instability is moderate.

The Board notes that the veteran has reported (in May 1998) 
that his knee gives way at times, and he has consistently 
indicated that he has pain on prolonged standing or with 
activity.  He also has mentioned sharp knee pain when turning 
sharply.

However, examination results have generally found minor 
disability due to the right knee injury.  The veteran's 
disability was termed a minor abnormality in March 1998; 
while there was rather marked atherosclerosis for the 
veteran's age, there was minimal degenerative lipping.  On 
examination in February 1999, the veteran's range of motion 
was extension to 140 degrees and flexion to zero degrees 
without pain.  X-rays from that time revealed no evidence of 
arthritis.  In addition, on examination in February 1999, he 
reported rarely having flare-ups of the right knee because 
his right ankle was presenting the greater disability.  
Indeed, on examination in October 1995, before the veteran's 
current claim for an increased disability rating, while some 
motion of the right knee was painful, flexion of his right 
knee was to 130 degrees and extension was full.  The right 
knee was normal on X-ray examination.  

In light of the various examination and treatment records and 
the recorded ranges of motion, the description of the right 
knee as either a minor abnormality (in March 1998), the 
findings of a normal right knee on X-ray examination (in 
February 1999), the statement that there were no significant 
physical limitations related to the right knee (again in 
February 1999), and the veteran's statement to an examiner of 
rare flare-ups (in February 1999), the Board finds that the 
currently assigned evaluation of 10 percent adequately 
encompasses the various objective examination findings of 
slight disability.

The Board has also considered whether there is any functional 
limitation due to pain associated with the service-connected 
disability.  In this consideration, the Board applies the 
criteria set forth in the relevant regulations and case law.  
VA must consider limitation of motion and of function on 
flare ups as well as all limitation of motion due to pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the United States Court 
of Appeals for Veterans Claims (Court) held that the rule 
against pyramiding of benefits (see 38 C.F.R. § 4.14 (2000)) 
"does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use including 
flare-ups."  The Court stated that an examination should 
consider "the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, or 
incoordination."  DeLuca, at 207; see 38 C.F.R. § 4.45.  
Examinations should include an assessment of the degree of 
limitation of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45.  Additionally, under 38 C.F.R. § 4.59, "[t]he joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint."

On examination in February 1999, the examining physician 
stated that the range of motion of the veteran's right knee 
was full and pain free to 140 degrees of flexion and to zero 
degrees of extension without any additional limitors of his 
range of motion.  On examination in October 1995, there was 
some pain on motion, but flexion was to 130 degrees and 
extension was to zero degrees.  Although the veteran has 
reported pain in his right knee associated with certain 
activities, the findings in the February 1999 VA examination 
report specifically assessed pain on motion.  The February 
1999 examination was conducted specifically for purposes of 
evaluating this particular claim by the veteran that his 
disability had worsened, and on that examination, all motion 
was pain-free.  Moreover, while the veteran has stated that 
he experiences pain on prolonged standing, he has also 
indicated that his flare-ups are rare.  

The Board has also considered whether the veteran is entitled 
to an additional rating based on arthritic involvement.  In 
VA OGC Prec. Op. 9-98 (Aug. 14, 1998), VA's Office of General 
Counsel stated that 

if a claimant has a disability rating under DC 
5257 for instability of the knee and there is also 
X-ray evidence of arthritis and limitation of 
motion severe enough to warrant a zero-percent 
rating under DC 5260 or DC 5261, a separate rating 
is available under DC 5003 or DC 5010.

VA's General Counsel further concluded as follows:

For a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. 
§ 4.59.

The General Counsel has further explained that "if the 
rating is established under [a diagnostic code contemplating 
limitation of motion], the availability of a separate rating 
under DC 5003/5010 and the applicability of sections 4.40, 
4.45, and 4.59 depend upon the manifestations compensated 
under [the diagnostic code contemplating limitation of 
motion]."  VA Gen. Counsel Prec. Op. 9-98 at  7.  "Even if 
the claimant technically has full range of motion but the 
motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and section 4.59 would be 
available."  VA Gen. Counsel Prec. Op. At  6.

In this case, X-rays have specifically ruled out the 
existence of arthritis of the right knee.  Range of motion 
testing has not even qualified for a compensable rating under 
two additional diagnostic codes that are relevant.  Under 
38 C.F.R. § 4.71a, DC 5260 (2000), a zero percent rating is 
warranted where leg flexion is limited to 60 degrees, and 
under 38 C.F.R. § 4.71a, DC 5261, a zero percent rating is 
warranted where leg extension is limited to five degrees.  
The various range of motion tests have not met the criteria 
for even the noncompensable ratings under either DC 5260 or 
DC 5261.  In addition, while the veteran has described 
painful motion, on examination in February 1999, his motion 
was pain free.  Therefore, since X-rays ruled out arthritis 
and since the right knee disability does not qualify for even 
a zero percent rating under the two diagnostic codes relating 
to limitation of flexion and extension, an additional rating 
based on arthritic involvement is not warranted in this case.

The Board must also consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which became effective on November 9, 
2000, during the appeal's pendency.  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.

Although the VCAA was enacted during the pendency of the 
veteran's claims and appeal, the veteran would not be 
prejudiced by a decision by the Board at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The RO 
provided the veteran with a comprehensive and thorough 
statement of the case in February 2000.  The RO's 
correspondence to the veteran informed him of the applicable 
laws and regulations and of the evidence needed to 
substantiate his claims.  The veteran has not notified VA of 
any additional medical treatment that should be obtained.  
Having been informed of the applicable laws and regulations 
as well as the evidence needed, the veteran would not be 
prejudiced by issuance of a decision without affording him an 
opportunity to respond to the general provisions of the VCAA.  
See Bernard, supra.  

VA has also fulfilled all obligations under the VCAA to 
assist the veteran in the development of his claim by 
affording him an examination to assess the severity of his 
disabilities.  The Board notes that the RO even rescheduled 
the veteran for an additional examination when it found that 
a previous examination had not been "a complete 
evaluation."  

The Board therefore finds that VA has complied with all 
obligations to inform the veteran of the applicable laws and 
regulations and with all duties to assist the veteran in the 
development of this particular claim.  A remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.

Accordingly, having reviewed all of the evidence of record 
and having considered all of the applicable regulatory 
provisions, the Board finds that an increased rating for the 
veteran's right knee disability is not warranted.


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected right knee disability is denied.


REMAND

It is the opinion of the Board that additional development is 
required prior to further disposition of the service 
connection claim for a right ankle injury.

In February 2000, the veteran submitted a copy of a December 
1977 service medical record that discusses treatment of a 
possible broken or sprained ankle at the U.S. Naval Hospital, 
Rota, Spain.  However, the service medical records currently 
contained in the veteran's claims folder do not include the 
December 1977 medical record.  In addition, it appears that 
other service medical records, such as separation medical 
examination reports, may not have been obtained and 
associated with the claims folder.  Absent a full and 
complete set of service medical records, the Board is unable 
to render a decision on the veteran's right ankle injury 
service connection claim at this time.  On remand, the RO 
must obtain a full set of the veteran's service medical 
records.  The RO should also inquire whether the veteran has 
a set of his service medical records in his possession.

In addition, during the pendency of the veteran's claim, new 
statutory provisions were enacted that apply to this claim.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which became effective on 
November 9, 2000, during the appeal's pendency, redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.  On remand, the RO must ensure full 
compliance with all applicable duty to assist and 
notification requirements under the VCAA.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must obtain a complete set 
of the veteran's service medical 
records, including those from the U.S. 
Naval Hospital, Rota, Spain, during the 
1970's, and must associate those 
records with the claims folder.

2.  The RO must request that the veteran 
provide a copy of all service medical 
records in his possession.

3.  Following the above, a VA physician 
should review the complete medical 
records in this case, including any 
additional service medical records 
obtained, and provide an opinion as to 
whether it is likely, unlikely, or as 
likely as not that the veteran's 
current right ankle pathology is 
related to any inservice ankle 
complaint, including that noted in 
December 1977.  The entire claims 
folder and a copy of this REMAND must 
be made available to and reviewed by 
the physician prior to preparation of 
the report.  Should the physician 
determine that an examination of the 
veteran is required, such examination 
should be scheduled.  The physician's 
report should include complete 
rationale for the conclusions reached.

4.  The RO must readjudicate the 
veteran's claims under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, §§ 2, 
3(a), 4 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 2, 3 and 4 of the 
Act (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions should also be considered.  

5.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the claim for service 
connection for a right ankle injury may 
be granted.  If the decision remains 
adverse to the claimant, the claimant 
and his representative must be 
furnished with a supplemental statement 
of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).  
This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



